DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded to update the specification to reflect the status of the parent applications.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-16 & 21-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process that can be performed using pencil and paper. 
This judicial exception is not integrated into a practical application because:
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the exception.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sensors (i.e., camera, microphone, and thermometer) are conventional sensors performing their conventional tasks. The controller is a generic computer.
Since the Alice decision, implementation of an abstract idea on generic computers is not patent-eligible without “significantly more.” Neither the abstract idea itself nor parts of the abstract idea can supply “significantly more” than the abstract idea. As written, current claims are drawn to an abstract idea with essentially the words “implement it” on a generic computer appended thereto. As such, the claims are not patent-eligible. 
Applicant’s claims read on a person looking out of a car window, recognizing his location, and telling the other passenger a story about an incident that occurred here last week. (The story may be an educational story based on the learning level of the occupant.) The sensors are the passenger’s eyes. His brain is the controller that recognizes the scene. The brain contains a database of memories. The passenger selects a story (i.e., media content) from the memories he has stored in his “database.” He then provides the story to the other passenger through his mouth (user interface). 
The person can also hear a sound (e.g., the whistle of an approaching train) and decide to provide an educational story (e.g., an explanation of the doppler effect) based on the data provided by his ears –basically a microphone. Or, upon seeing a sign enunciating the temperature (temperature data based on a thermometer reading), he could either describe how to convert from Fahrenheit to Celsius, or, if his passenger is not advanced enough to understand the math, a description of the Fahrenheit, Celsius, and Kelvin temperature scales.
As can readily be seen, the entire process can be performed by a person. He does not even need to use pencil and paper. 
Nor do the dependent claims provide “significantly more” since they are either additions to the abstract idea or the use of conventional sensors to gather data in their conventional way.
A thorough analysis or each and every limitation of each and every claim, both individually and as a part of an ordered combination shows that the claims are not patent-eligible under 35 USC §101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-16 & 23, 25 & 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dollar (United States Pre-Grant Publication 2010/0312369) in view of Han et al. (United States Pre-Grant Publication 2015/0142248)
Claim 14:  Dollar teaches a system for providing media content to an occupant of a vehicle. (Abstract) The system includes a user interface configured to provide the media content to the occupant. (Fig 1, 128, 230, 232) There is a controller (112) coupled to a database (136) storing media content. (Fig 1) There are sensors (160) used to provide information that may be used to select media to be played. (¶ 0018) These sensors may be night and day sensors (318) that are essentially cameras. They information about a scene in the proximity of the vehicle that is used to determine media content. (¶ 0019) The system is configured to select a subset of media content from the media content stored in the database based on the location of the vehicle (¶ 0022) and provide the subset of media content through the user interface.
	While the sensors (318) detect information about the scene, and, in the opinion of the Examiner read on the claimed invention, it might be argued that the sensor is not configured to detect an entire scene in the proximity of the vehicle. This is reading more into the claims than is required by the broadest reasonable interpretation, but in an abundance of caution, Han teaches using cameras (40 a-d) to detect a scene in proximity to the vehicle, and determine the location of the vehicle based on the detected scene. (Abstract) Han teaches that this method provides precise location information. Han seeks to solve one of the problems encountered in Dollar – determining the location of the vehicle. Thus, it is in the same field of endeavor.
	It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Dollar in view of Han to detect a scene in proximity to the vehicle, and determine the location of the vehicle based on the detected scene in order to carry out Dollar’s disclosure (of ¶ 0022) that the media to be played may depend on the location of the vehicle because Han teaches that his method provides precise location information.
Claim 15:  Han’s controller is configured to detect at least one object from the scene and use it to determine the location of the vehicle. (¶ 0114) Dollar selects the subset of media content based on the location. (¶ 0022) Thus, Dollar in view of Han teach selecting the media content based on the at least one object.
Claim 16:  The media content may include any audio and/or video data on any subject. (¶ 0011) Thus, subset of media content may include learning materials.
Claim 23: As noted in claim 14, both Dollar and Han teach use of a camera. Thus, the sensor comprises a camera.
Claim 25:  Dollar teaches sensors (310 & 312) that are configured to detect temperature. Dollar teaches modifying the media selection based on external and internal temperatures. (¶ 0020)
Claim 27:  Dollar’s controller is further configured to receive a selection of media content by the occupant; and update the subset of media content based on the selection of media content. (Fig 2, 204)
Claim(s) 21 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dollar and Han as applied to claim 16 above, and further in view of Hyde (United States Pre-Grant Publication 2013/0074111).
Claim 21:  Dollar’s controller may further determine the identity of the occupant and determine what material is suitable to that occupant. (last sentence of ¶ 0020) While a learning level is not recited, it is clear that Dollar is capable of storing a learning level. Hyde, another reference in the same field of endeavor, teaches providing educational materials to a vehicle’s occupant based on the identification of the occupant and his predetermined qualifications (i.e., his learning level). Thus, the media is selected based on the occupant’s learning level. This allows the occupant to make more productive use of his travel time in learning a subject. (The occupant is not stuck listening to material that is too basic or too difficult.) It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Dollar and Han in view of Hyde such that the controller determines a learning level of the occupant based on an identify of the occupant and selects the subset of media content based additionally on the learning level in order to allow the occupant to make more efficient use of the travel time for learning.
Claim 22:  Hyde teaches that the controller is further configured to update the content
(including learning material) to suit the needs of the occupant. (0009) This is interpreted as updating the learning level of the occupant based on the set of media content consumed by the occupant, and store the learning level in the database. (0051 discloses storing these updates in a database.)
Claim(s) 24 & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dollar and Han as applied to claim 14 above, and further in view of Pang. (United States Pre-Grant Publication 2014/0242913)
Claim 24:  Dollar and Han teach the invention substantially as claimed but fail to teach that the sensor is a microphone. Pang, another invention concerned with management of playlists teaches using a microphone to access the playlist and set user preferences. (¶ 0050) Dollar allows users to access playlists, but requires selection from a screen (128) via GUI (132). This is hazardous in a moving vehicle. It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Dollar and Han in view of Pang to have a microphone as a sensor so that the user can access the playlist and set user preferences without using a GUI and screen. This would increase user safety.
Claim 26:  Dollar teaches providing media based on the location. Clearly, the location may be any desired location or event. This includes the location of a performance. Dollar does not teach that the subset of the media content is a live stream. Pang teaches that the device may include streaming music. This is interpreted as a live stream of a performance. Live streaming performances is extremely popular. Furthermore, it can allow the system to generate revenue – people often pay for access to live streams. It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Dollar and Han in view of Pang such that the scene comprises a performance and the subset of media content comprises a live stream of the performance in order to take advantage of the popularity of live streaming and in order to provide a revenue stream.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799